DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1: “…movably coupled to the first guide (30) and configured to engage a drum (20) upon translating… drum support and transfer station (27) and position the carcass or inner section (13’) onto a transfer device (38)…”
Claim 2: “…translatorily movable along the first guide (30), and the drum support…”
Claim 6: “…wherein the transfer device (38) is translatorily movable along the third guide (46),…”
Claim 8: “…being formed in a forming station (42) in said third tyre processing assembly (16); -unloading the thus formed tyre (13) in the unloading station (60);…”
Claim 9: “… and in the first tyre processing assembly (12) the formation of a first part of the new carcass or inner section (13’) is in progress;… in the second tyre processing assembly the carcass or inner section (13’) is completed,…”
 tyre processing assembly to the second tyre processing assembly takes place by way of…”
Claim 11: “…translates between the second tyre processing assembly (14) and the third tyre processing assembly (16).”
Claim 12: “The apparatus according to claim 11, characterized in that the movable arm (44) comprises a base (45) rotatable about a support frame (47) in the vertical axis with respect to the horizontal axis and a shaft (49) being secured to said base (45).”
Claim 13: “The apparatus according to claim 3, where each (26) and the tailstock (31)…”
Authorization for this examiner’s amendment was given in an interview with Arash Hamidi on 27 January 2022.

Election/Restrictions
Claim 1-7 and 11-15 are allowable. The restriction requirement between the apparatus for manufacturing green tyres and a method of manufacturing tyres as set forth in the Office action mailed on 23 April 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 23 April 2021 is withdrawn.  Claims 8-10, directed to a method of manufacturing tires, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record to the invention of claim 1 is Tatara (US20090133808) in view of Alexander (US4204903), which teaches an apparatus for manufacturing tyres comprising a first tyre processing assembly with a first guide, a second tyre processing assembly with a second guide, a third processing assembly with a  third guide, a drum support and transfer station with a drum, an unloading station, a transfer element coupled to the second guide and a transfer device coupled to the third guide. However, the combination of Tatara with Alexander does not teach that the third guide extends from the second guide, that the transfer element moves a carcass or inner section from the drum support and transfer station to the transfer device and positions the carcass on the transfer device, the presence of a drum slave station at the first tyre processing assembly movably coupled to the first guide, nor that the transfer device comprises a movable arm.
The other closest prior art of record to the invention of claim 1 is Stokes (US6139668 in view of Alexander (US4204903), which teaches an apparatus for manufacturing tyres comprising a first tyre processing assembly, a second tyre processing assembly with a second guide, a third processing assembly with a third guide, a drum support and transfer station with a drum, and unloading station, a transfer element coupled to the second guide and a transfer device coupled to the third guide. 
As claims 2-15 are indirectly/directly dependent on claim 1, they stand as allowed for similar reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see p.9-20, filed 03 November 2021, with respect to claims 1-7 and 11-15 have been fully considered and are persuasive.  The 103 rejections of claims 1-7 and 11-15 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749